DETAILED ACTION
This action is in response to the amendment filed on 12/09/20.
Claims 1-11 have been canceled. Claims 12-29 are pending and have been examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/20/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21-29 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by McCuen (2011/0139851).
Regarding claims 21-29, McCuen discloses a method of actuating a surgical instrument, the method comprising: coupling a loading unit (169) to a handle via an adapter, the loading unit including a loading unit identification device (440; par. 0116) and the handle including a controller (136-141); reading loading unit data from the loading unit identification device with the controller (116-121); enabling actuation of the .
Response to Arguments
Applicant’s arguments, filed 12/09/20, with respect to claim 12 have been fully considered and are persuasive.  The 102(b) rejection of claim 12 has been withdrawn. 
Allowable Subject Matter
Claims 12-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The primary reason for allowance of claim 12 is the inclusion of “coupling an . 
The prior art cited of record shows intelligent loading units coupled to the handle of the device but does not disclose the adapter intermediate the loading unit and the handle.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464.  The examiner can normally be reached on Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270 - 1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE LOPEZ/Primary Examiner, Art Unit 3731